DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/3/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the international search report in international application No. PCT/JP2018/041995, filed November 13, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first integration unit in claim 1, reliability index calculation unit in claim 1, Doppler detection unit in claim 2, and a second integration unit in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 1’s limitation “first integration unit”, it has a generic place holder “unit” which is modified by functional language “integration”, but not modified by sufficient structure, material, or acts for integrating.
Therefore, a first integration unit is interpreted as a first integration unit that intermittently integrates a signal train corresponding to a reception signal by using a plurality of systems to obtain a plurality of pieces of integrated data by dividing the reception signal with a pulse separation circuit and integrating each of the divided reception signals with an integrator circuit (Fig. 2).
Regarding claim 1’s limitation “reliability index calculation unit”, it has a generic place holder “unit” which is modified by functional language “reliability index calculation”, but not modified by sufficient structure, material, or acts for calculating.
Therefore, a reliability index calculation unit is interpreted as a reliability index calculation unit that calculates a reliability index of the reception signal by comparison based on the plurality of pieces of integrated data with a comparator circuit (Fig. 2).
Regarding claim 2’s limitation “Doppler detection unit”, it has a generic place holder “unit” which is modified by functional language “Doppler detection”, but not modified by sufficient structure, material, or acts for detecting the doppler shift.
Therefore, a Doppler detection unit is interpreted as a doppler detection unit that divides each of the plurality of pieces of integrated data into a plurality of range bins in time series with range division circuits (Fig. 2), obtains a relationship between a frequency and intensity in each of the range bins for each of the pieces of integrated data with frequency division circuits (Fig. 2), and detects a Doppler shift amount from the relationship with doppler detection circuits (Fig. 2).
Regarding claim 3’s limitation “second integration unit”, it has a generic place holder “unit” which is modified by functional language “integration”, but not modified by sufficient structure, material, or acts for integrating.
Therefore, a second integration unit is interpreted as a second integration unit that integrates the Doppler shift amount of each of the plurality of pieces of integrated data with an integrator circuit (Fig. 2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the Doppler shift amount" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, the doppler shift amount is interpreted a doppler shift amount.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pieverling (EP 0730166 A) in view of Wikipedia article on Pulse-Doppler signal processing from May 26, 2017 hereinafter Wikipedia.
Regarding claim 1, Pieverling teaches A signal processing device (Device for using the block diagram shown in Pieverling Fig. 5), comprising: 
a first integration unit (Pieverling: Fig. 5: Switch SU and Distance filter banks EFA and EFB) that intermittently integrates a signal train corresponding to a reception signal by using a plurality of systems to obtain a plurality of pieces of integrated data (Pieverling: The switch SU divides the signal into multiple channels and equation C in page 4 shows that the divided signals are integrated with the Distance filter banks EFA and EFB) 
Pieverling fails to teach, but Wikipedia teaches 
a reliability index calculation unit that calculates a reliability index of the reception signal by comparison based on the plurality of pieces of integrated data (/YUQING XIAO/                                                                                                          Supervisory Patent Examiner, Art Unit 3645                                                                                               
It would have been obvious to one of ordinary skill in the art to add a threshold calculating unit as implied by Wikipedia to the device taught by Pieverling. One of ordinary skill in the art would have been motivated to adjust the device so that it comprises of a reliability index calculation unit that calculates a reliability index of the reception signal by comparison based on the plurality of pieces of integrated data since as described in Pieverling paragraph B in page 4 shows that accurate measurement is desired and Wikipedia threshold criteria (Equation B in page 4) shows that the criteria can help distinguish noise and the signal, which would help increase accuracy.

Regarding claim 4, Pieverling, in view of Wikipedia, teaches the signal processing device according to claim 1.
Pieverling fails to teach, but Wikipedia teaches that the reliability index calculation unit calculates, as the reliability index, a difference in the Doppler shift amount between the plurality of pieces of integrated data (Wikipedia: Threshold criteria (Equation B in page 4):                         
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    -
                                    2
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    -
                                    1
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    +
                                    1
                                
                            
                             
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    +
                                    2
                                
                            
                        
                     shows the difference between different doppler shift amounts).
	It would have been obvious to one or ordinary skill in the art before the effective filing date to use the threshold criteria for calculating the reliability index for the signal processing device taught by Pieverling. One of ordinary skill in the art before the effective filing date would have been motivated to adjust the reliability index calculation unit so that the reliability index is a difference in the doppler shift amount between the plurality of pieces of integrated data since as described in paragraph A in page 4 from Wikipedia shows that the effects of the background noises are reduced from doing so.

Regarding claim 5, Pieverling teaches A signal processing method (Device for using the block diagram shown in Pieverling Fig. 5), comprising: intermittently integrating a signal train corresponding to a reception signal by using a plurality of systems to obtain a plurality of pieces of integrated data (Pieverling: The switch SU divides the signal into multiple channels and equation C in page 4 shows that the divided signals are integrated with the Distance filter banks EFA and EFB) 
Pieverling fails to teach, but Wikipedia teaches 
Calculating a reliability index of the reception signal by comparison based on the plurality of pieces of integrated data (Wikipedia: Threshold criteria (Equation B in page 4) implies that                                 
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                        
                                    
                                    -
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                    -
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                            +
                                            1
                                        
                                    
                                     
                                    -
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                            +
                                            2
                                        
                                    
                                    <
                                    0
                                
                             is a criteria for determining whether the current signal is a noise or not, showing that the                                 
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                        
                                    
                                    -
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                            -
                                            2
                                        
                                    
                                    -
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                            +
                                            1
                                        
                                    
                                     
                                    -
                                    C
                                    e
                                    l
                                    l
                                    
                                        
                                            n
                                            +
                                            2
                                        
                                    
                                
                             works as a reliability index then)
It would have been obvious to one of ordinary skill in the art to add a threshold calculating unit as implied by Wikipedia to the device taught by Pieverling. One of ordinary skill in the art would have been motivated to adjust the device so that it comprises of a reliability index calculation unit that calculates a reliability index of the reception signal by comparison based on the plurality of pieces of integrated data since as described in Pieverling paragraph B in page 4 shows that accurate measurement is desired and Threshold criteria (Equation B in page 4) shows that the criteria can help distinguish noise and the signal, which would help increase accuracy.

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pieverling in view of Wikipedia and Mersseman et al. (US 20170343652 A1) hereinafter Mersseman.
Regarding claim 2, Pieverling, in view of Wikipedia, teaches the signal processing device according to claim 1, wherein
the reception signal being obtained when a reflected signal of the transmission signal is received (Pieverling: Paragraph A in page 1 shows that the returning beam is a reflected beam), 
the signal processing device (Pieverling: Fig. 5: Fourier Analyzers FFTA and FFTB) comprises 
a Doppler detection unit (Pieverling: Fig. 5: Parts of the Distance filter banks EFA and EFB after the integration) that 
divides each of the plurality of pieces of integrated data into a plurality of range bins in time series, obtains a relationship between a frequency and intensity in each of the range bins for each of the pieces of integrated data (Pieverling: Paragraph D in page 4 shows that EFA and EFB uses DFT, which involves dividing the plurality of data to range binds in time series and obtaining a relationship between a frequency and intensity in each of the range bins), and 
detects a Doppler shift amount from the relationship (Pieverling: Paragraph E in page 5 shows that the results of EFA and EFB indicates doppler frequency).
Pieverling fails to teach that the first integration unit and the doppler detection units are separate, but it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to separate the first integration unit and the doppler detection unit. One of ordinary skill in the art would have been motivated to adjust the distance filter banks from Pieverling so that the first integration unit and the doppler detection unit are separate by rearranging the order of the components for calculation so that integration is done first as it is prima facie obvious to rearrange the parts as described in MPEP 2144.04. 
Pieverling fails to teach, but Mersseman teaches that the signal train corresponding to the reception signal is a signal train of a difference between a frequency of the reception signal and a frequency of a transmission signal (Mersseman: Fig. 6A shows that it is known in the art to use a mixer to process a returning signal before processing it with Fourier analysis in calculating doppler frequency. Then, as shown in Fig. 6A, I/Q Mixer 162, the resulting signals from the mixer would correspond to the frequency difference between the returning signal and the transmitted signal).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect that there is at least one mixer that creates a signal corresponding to the frequency difference between the returning signal and the transmitted signal in Pieverling EFA and EFB as taught by Mersseman, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to then move the component in Pieverling that would create signals corresponding to the frequency difference between the returning signal and the transmitted signal, as expected and taught by Mersseman, to be before the switch SU. One of ordinary skill in the art would have been motivated to adjust the signal train so that it corresponds to the frequency difference between the reception signal and a frequency of a transmission signal so that the space is saved by processing the signal before it is split into different channels instead of processing the signal to represent the frequency difference after the signal has been split into multiple channels.
Pieverling fails to teach, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the transmission signal to include successive pulse trains emitted into an atmosphere. One of ordinary skill in the art would have been motivated to make the emitted signal be directed towards the atmosphere as it is well known in the art to emit pulses to atmosphere in a doppler lidar.
Pieverling fails to teach, but Wikipedia teaches that
the reliability index calculation unit calculates a reliability index of the reception signal by comparing the Doppler shift amounts of the plurality of pieces of integrated data (Wikipedia: Threshold criteria (Equation B in page 4) implies that                         
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    -
                                    2
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    -
                                    1
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    +
                                    1
                                
                            
                             
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    +
                                    2
                                
                            
                            <
                            0
                        
                     is a criteria for determining whether the current signal is a noise or not, showing that the                         
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    -
                                    2
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    -
                                    1
                                
                            
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    +
                                    1
                                
                            
                             
                            -
                            C
                            e
                            l
                            l
                            
                                
                                    n
                                    +
                                    2
                                
                            
                        
                     works as a reliability index then)
It would have been obvious to one or ordinary skill in the art before the effective filing date to use the threshold criteria for calculating the reliability index for the signal processing device taught by Pieverling. One of ordinary skill in the art before the effective filing date would have been motivated to adjust the reliability index calculation unit so that it calculates the reliability index by comparing in the doppler shift amounts of the plurality of pieces of integrated data since as described in paragraph A in page 4 from Wikipedia shows that the effects of the background noises are reduced from doing so.

Regarding claim 3, Pieverling, in view of Wikipedia and Mersseman, teaches the signal processing device according to claim 2.
Pieverling fails to teach, but It would have been obvious to one of ordinary skill in the art before the effective filing date to add second integration unit that integrates the doppler shift amount of each of the plurality of pieces of integrated data to the signal processing device taught by Pieverling. One of ordinary skill in the art before the effective filing date would have been motivated to add a second integration unit that integrates the doppler shift amount of each of the plurality of pieces of integrated data as it is well known in the art that averaging, which involves integration, multiple doppler frequencies would reduce error.

Prior arts cited but not applied
Hyung et al. (KR 101807522 B1) teaches having different channels for doppler FFT.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6:30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645   
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645